Case: 1:18-cv-02515 Document #: 36-1 Filed: 12/07/18 Page 1 of 3 PageID #:235




                     EXHIBIT A
     Case: 1:18-cv-02515 Document #: 36-1 Filed: 12/07/18 Page 2 of 3 PageID #:236



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

INVADO PHARMACEUTICALS, LLC.,                         )
                                                      )
                               Plaintiff,             )
v.                                                    )       Case No. 1:18-cv-02515
                                                      )
FORWARD SCIENCE DISTRIBUTION LLC,                     )
FORWARD SCIENCE LLC,                                  )       JURY TRIAL DEMANDED
FORWARD SCIENCE HOLDING INC.,                         )
and FORWARD SCIENCE                                   )
TECHNOLOGIES LLC, and                                 )
JANE DOES No. 1-10,                                   )
                                                      )
                               Defendants.            )


                          STIPULATED JUDGMENT AND ORDER

        Plaintiff Invado Pharmaceuticals, LLC (“Invado”) and Defendants Forward Science

Distribution LLC, Forward Science LLC, Forward Science Holding Inc., and Forward Science

Technologies LLC, (collectively “Forward Science”) having agreed to terms and conditions

representing a negotiated settlement of this action and having set forth those terms and

conditions in a Settlement Agreement, and having consented to the entry of this Stipulated

Judgment, IT IS HEREBY ORDERED, ADJUDGED, and DECREED that:

        1.     This court has jurisdiction over the parties and the subject matter of this action.

        2.     The Parties have agreed to entry of a consent judgment in accordance with the

terms of the Settlement Agreement.

        3.     Judgment of this action is in favor of all Defendants and against Plaintiff with

respect to each of Plaintiff’s claims raised in the Complaint. Plaintiff’s claims against

Defendants, which have been or could have otherwise been raised by Plaintiff in this action are

hereby dismissed with prejudice.
   Case: 1:18-cv-02515 Document #: 36-1 Filed: 12/07/18 Page 3 of 3 PageID #:237



       4.      Invado acknowledges that neither Forward Science nor any of the Jane Doe

Defendants are liable for any of the acts alleged in the Complaint.

       5.      Forward Science’s counterclaims brought in this Action, along with such other

claims against Invado which have been or could have otherwise been raised by Forward Science,

are dismissed with prejudice; however, the counterclaims brought in this Action shall remain

available as defenses to Forward Science in any future action brought against it.

       6.      Invado and Forward Science each knowingly, intentionally, and willingly waives

its rights to appeal from this Stipulated Judgment and Order.

       7.      Each of the Parties will bear its own costs, expenses, and attorneys’ fees

associated with the Settlement Agreement and the Action.

       8.      This Court shall retain jurisdiction over the Parties for the purpose of enforcing

the terms of this Stipulated Judgment and over any matters related to or arising from the

interpretation or enforcement of the Parties’ Settlement Agreement.



So ORDERED and SIGNED this ____ day of __________________, _______.




                                      ________________________________
                                                Hon. Sara L. Ellis
                                        United States District Court Judge
